Case 4:19-cv-00062-DC-DF Document1 Filed 10/22/19 Page a -
D

PETITION FOR WRIT OF HABEAS CORPUS: 28 USC §2254 (Rev. 9/10)
ADOPTED BY ALL FEDERAL COURTS IN TEXAS

IN THE UNITED STATES DISTRICT COURT

  

 

FORTHE WEsTec DISTRICT OF TEXAS
ECO, DIVISION

PETITION FOR A WRIT OF HABEAS CORPUS BY
A PERSON IN STATE CUSTODY (Ly MAUGH OW iT)

 

 

4@ S. HWY 2037
SHaH2Zaps AiLawal Prersrmesecton TY 291235
PETITIONER CURRENT PLACE OF CONFINEMENT

(Full name of Petitioner)

HB OZIZAWIZ

 

 

 

VS. . .
THE STATE OF TEVAS PRISONER ID NUMBER
ee eae od PI9CV 62
Leaders Bayan Williams 3
RESPONDENT CASE NUMBER
(Name of TDCJ Director, Warden, Jailor, or (Supplied by the District Court Clerk)

authorized person having custody of Petitioner)

 

INSTRUCTIONS - READ CAREFULLY

r The petition must be legibly handwritten or typewritten and signed and dated by the petitioner,
under penalty of perjury. Any false statement of an important fact may lead to prosecution for
perjury. Answer all questions in the proper space on the form.

to

Additional pages are not allowed except in answer to questions 11 and 20. Do not cite legal
authorities. Any additional arguments or facts you want to present must be in a separate
memorandum. The petition, including attachments, may not exceed 20 pages.

Lo

Receipt of the $5.00 filing fee or a grant of permission to proceed in forma pauperis must occur
before the court will consider your petition.

4. If you do not have the necessary filing fee, you may ask permission to proceed in forma pauperis.
To proceed in forma pauperis, (1) you must sign the declaration provided with this petition to
show that you cannot prepay the fees and costs, and (2) if you are confined in TDCJ-CID, you
must send ina certified Jn Forma Pauperis Data Sheet form from the institution in which you are
confined. If you are in an institution other than TDCJ-CID, you must send in a certificate
completed by an authorized officer at your institution certifying the amount of money you have
on deposit at that institution. If you have access or have had access to enough funds to pay the
filing fee, then you must pay the filing fee.

 
Case 4:19-cv-00062-DC-DF Document1 Filed 10/22/19 Page 2 of 10

5. Only judgments entered by one court may be challenged in a single petition. A separate petition
must be filed to challenge a judgment entered by a different state court.

6. Include all of your grounds for relief and all of the facts that support each ground for relief in this
petition.

7. Mail the completed petition and one copy to the U. S. District Clerk. The “Venue List” in your
unit law library lists all of the federal courts in Texas, their divisions, and the addresses for the
clerk’s offices. The proper court will be the federal court in the division and district in which you
were convicted (for example, a Dallas County conviction is in the Northern District of Texas,
Dallas Division) or where you are now in custody (for example, the Huntsville units are in the
Southern District of Texas, Houston Division).

8. Failure to notify the court of your change of address could result in the dismissal of your case.

 

PETITION

What are you challenging? (Check all that apply)

 

oO A judgment of conviction or sentence, (Answer Questions 1-4, 5-12 & 20-25)
probation or deferred-adjudication probation.
O A parole revocation proceeding. (Answer Questions 1-4, 13-14 & 20-25)
B=¢ A disciplinary proceeding. (Answer Questions 1-4, 15-19 & 20-25)
QO Other: (Answer Questions 1-4, 10-11 & 20-25)

 

All petitioners must answer questions 1-4:

Note: In answering questions 1-4, you must give information about the conviction for the sentence you
are presently serving, even if you are challenging a prison disciplinary action. (Note: If you are
challenging a prison disciplinary action, do not answer questions 1-4 with information about the
disciplinary case. Answer these questions about the conviction for the sentence you are presently serving.)
Failure to follow this instruction may result in a delay in processing your case.

 

 

1. Name and location of the court (district and county) that entered the judgment of conviction and
sentence that you are presently serving or that is under attack:

. [Pallas CournTY

2. Date of judgment of conviction: 8 Ula.
3. Length of sentence: —_L2 yes Vt 494 *

4, Identify the docket numbers (if known) and all crimes of which you were convicted that you wish
to challenge in this habeas action:

oe py Endo w

 

 

 

 

 

 
Case 4:19-cv-00062-DC-DF Document1 Filed 10/22/19 Page 3 of 10
Judgment of Conviction or Sentence, Probation or Deferred-Adjudication Probation:

   
   
     
 

What was your plea? (Check one) 1 Not Guilty 1) Guilty C Nolo Contender

    
  
  
  
 

6. Kind of ‘xial: (Check one) 1 Jury 0 Judge Only
7. Did you testify at trial? [J Yes No
8. Did you appeal the judgment of conviction? DM Yes [No
9. If you did appeal, in What appellate court did you file your direct appeal?

Cause Number (ifknown):

 

What was the result of your ditect appeal (affirmed, modified or reveySed)?

What was the date of that decision?

If you filed a petition for discretionary‘xeview after the decjéion of the court of appeals, answer
the following:
Grounds raised: WZ

Ren [\

Date of result: / Cause Numbér (if known):

 

 

 
 
 

If you filed a petition for a writ of ceftiorari with the United States Supreme Court, answer the
following:

Result:

Date of result: / \

10. Other than a direct
judgment in any co
corpus that you

 

    
   
 
  
 

  

peal, have you filed any petitions, applications or\notions from this
state or federal? This includes any state applications fox a writ of habeas
y have filed. Oyes OINo

11. ‘If your answer‘ to 10 is “Yes,” give the following information:
Name of gourt:
Natyre of proceeding: \

‘ause number (if known): \

 
12.

Case 4:19-cv-00062-DC-DF Document1 Filed 10/22/19 Page 4 of 10
Date (month, day and year) you filed the petition, application or motion as shown by a file-
stamped date from the particular court:

ounds raised: /.
Date o ‘inal decision: / 7
What was the decision? JL

t issued the final decision: JL

 

    
 

Name of court

As to any second petition, application or motion, give the sgme information:

 

 

Name of court:
Nature of proceeding: \ /
Cause number (if known): /

 

Date (month, day and year) you filéd the Petition, application or motion as shown by a file-
stamped date from the particular court*

Grounds raised: f \
Date of final decision: / \

What was the decision?

 

  
   
   

Name of court that j4sued the final decision: \

 
   
  
 

please attach an additional
lication or motion.

If you have filed more than two petitions, applications or motio
sheet of paper/and give the same information about each petition,

Do you haye any future sentence to serve after you finish serving the settence you are attacking
in this petition? OhYes ONo
(a) If your answer is “Yes,” give the name and location of the court that imptsed the sentence
to be served in the future: \

 

(b)

Give the date and length of the sentence to be served in the future:

 
Case 4:19-cv-00062-DC-DF Document1 Filed 10/22/19 Page 5 of 10
Have you filed, or do you intend to file, any petition attacking the jud: t for the
ce you must serve in the future? [I Yes [No

     
     
 
 
  
 
   

Parole Revocation:

13. Date and location of your parole revocatt

 

14.

 

> applications or motions 1
OYes No

state or federal court challenging

 

Disciplinary Proceedings:

 

15. For your original conviction, was there a finding that you used or exhibited a deadly weapon?
C) Yes Bio

16. Are you eligible for release on mandatory supervision? [] Yes PXNo

17. Name and location of the TDCJ Unit where you were found guilty of the disciplinary violation:
q C 741 3S

Disciplinary case number:_ ZOMG 62498 78
What was the nature of the disciplinary charge against you? fos SESS OW OF od Haid Lollat Ct A ci
18. | Date you were found guilty of the disciplinary violation: O / 2, f[2Zol Fq
Did you lose previously earned good-time days? ves O No
If your answer is “Yes,” provide the exact number of previously earned good-time days that were
forfeited by the disciplinary hearing officer as a result of your disciplinary hearing:
(2000 Time loSse.
Identify all other punishment imposed, including the length of any punishment, if applicable, and
any changes in custody status: Lose 3 ge le CREATIO 4) LO
lossof OTS 2° Loss of Commissadt/ 60

i
Cie class Hance 227 G-Yed

—_—_
19. Did you appeal the finding of guilty through the prison or TDCJ grievance procedure?
Bd Yes O1 No

 

 

If your answer to Question 19 is “Yes,” answer the following:

Step 1 Result: Pew cé d
Case 4:19-cv-00062-DC-DF Document1 Filed 10/22/19 Page 6 of 10
Date of Result: O- 2B- 19

Step2 Result: Vevee Lesppwded jo THE sTere “2 LT <ehT WwW,
Date of Result: G. VEoEez Res Powdect )

_All petitioners must answer the remaining questions:

20. For this petition, state every ground on which you claim that you are being held in violation of the
Constitution, laws, or treaties of the United States. Summarize briefly the facts supporting each
ground. If necessary, you may attach pages stating additional grounds and facts supporting them.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust your available state-
court remedies on each ground on which you request action by the federal court. Also, if you fail

to set forth all the grounds in this petition, you may be barred from presenting additional grounds
at a later date.

A. cRounn one:(_ \A™ pwereyiMenT ViolactoN TO Que paca,
se Ne Prucical EvideucE AT HAZING.

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

TH 5 MOT Wale tT HEA TO ORLE
Tholed Gi fe
t a TAM.
polka THEE LIAS A ClPUe OR CoN Rolle Sub
stauce! (Alo Physicat Euidanic€ lurks Procucect at Her lute)

B. Grounptwo:_%* (/iWE ZEST WAS MEGsTIVEX

 

 

 

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

if bhi OF eee Ln Az, Says. AAS TiLUeé, THEN

E / 3 Ode Om UE
Ext. A ComntTizolled Sh 6STEBLE « Lbuch roa
Te ‘Mo al ENUENCE TO Suppotc rk

Cwchiws = OK (28S ESS Lad) oF A Contedle Substance |
21.

Case 4:19-cv-00062-DC-DF Document1 Filed 10/22/19 Page 7 of 10

GROUND THREE: ( TAY GET by By OED cee. (#2. )

 

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

Tal ee an pe Dace (4gE THAT LUE AK
bad Mace A THE LypabH iba has be

(erTTA) by ALi Diaz. Look J THE

 

swan Ger uta Hee )
crounprour: 0D 4/ Cool ViolatioN + Jewiat GF
UN foe Aecesc To Covers - Violation Level #2

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

THE STEY ) 7 WAS beuep foc EEECL ot Tal hataé Gor

A eS toasé boele,TMese sme Menihees her RE

(aLievoence Loss (To Low ose bol ds Iheyce lel te The

a E Wtee Hf OT

Mé Liesr THE Tis has happennca f

Relief sought in this petition: 7Z/is Case 70 bEeQealered FLOM
_flecopdl | All fy, loses RESTOLED, line Chass
_besmned Anicl belese 1D_floyats Lenew_0uae
(=- uf Alucl bo hae Dope Diaz Pep enn!
Arid Ihld 76 lee Me Alowe! (ur LAMGETING

bre Atul (daebacGies 2 AT Eien ze!

Qir TH eATAe MAE 720 | (

 

 

 
22.

23.

24.

25.

Case 4:19-cv-00062-DC-DF Document1 Filed 10/22/19 Page 8 of 10
Have you previously filed a federal habeas petition attacking the same conviction, parole
revocation or disciplinary proceeding that you are attacking in this petition? LYes
If your answer is “Yes,” give the date on which each petition was filed and the federal court in
which it was filed. Also state whether the petition was (a) dismissed without prejudice, (b)
dismissed with prejudice, or (c) denied.

 

 

If you previously filed a federal petition attacking the same conviction and such petition was
denied or dismissed with prejudice, did you receive permission from the Fifth Circuit to file a
second petition, as required by 28 U.S.C. § 2244(b)(3) and (4)? + Yes Oo

Are any of th¢ grounds listed in question 20 above presented for the first time in this petition?
C) Yes hoe

If your answer is “Yes,” state briefly what grounds are presented for the first time and give your
reasons for not presenting them to any other court, either state or federal.

 

 

 

Do you have any petition or appeal now pending (filed and not yet decided) in any court, either
state or federal, for the judgment you are challenging? 0 Yes No

  
   
  

date each preceeding was filed.

 

    
 

Give the name and address, Kyou know, of each attorney who pepfesented you in the following

stages of the judgment you are challenging:

(a) At preliminary hearing:

(b) Atarraignment and plea: aN
(c) Atrial: ZO \

 

  

In any post-conviction proceeding: X\
 

Case 4:19-cv-00062-DC-DF Document1 Filed 10/22/19
(g) | Onappea ing against you “Conviction proceeding:

    

 

a ie

Timeliness of Petition:
26. If your judgment of conviction, parole revocation or disciplinary proceeding became final over

one year ago, you must explain why the one-year statute of limitations contgined in 28 U.S.C. §
2244(d) does not bar your petition. '

2

a —
ea ™

 

 

| The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), as contained in 28 U.S.C. § 2244(d),
provides in part that:

qd) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment ofa State court. The limitation period shali run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the
expiration of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation
of the Constitution or laws of the United States is removed, ifthe applicant was prevented from
filing by such State action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme
Court, if the right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

(2) The time during which a properly filed application for State post-conviction or other collateral review
with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
limitation under this subsection.
Case 4:19-cv-00062-DC-DF _Document,1 Filed.10/22/19 Page 10 of 10
Wherefore, petitioner prays that the Court grant him the relief to which he may be entitled.

Ne

—_— GN

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Petition for a Writ of Habeas Corpus was placed in the prison mailing system on

Z DLL 2L L F (month, day, year).
Executed (signed) on Ls Ma ZL. / FP (date).

Coe

Signature of Petitioner (required)

Petitioner’s current address: /O SO Ss H. lo Y LO 2? LORISTOCK. TOW TW
DWF IBH5

 

-10-—
